Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 1/7/2021 has been entered, considered, and an action on the merits follows.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
Response to Arguments
Previous rejection of claims 1-6, 8-15, 17-19 and 21-22 under 35 USC 112(b) have been withdrawn due to the amended claims. However, the rejection regarding claim 10 stands. It appears the applicant made an error and instead of amending line 20 to recite “said die” as done in claim 19, they amended to recite “said dies”. See 35 USC 112(b) rejection below for more detail.
Applicant’s arguments, see pgs 9-10, with respect to the rejection of claims 1, 10 and 19 under 35 USC 103 have been fully considered and are persuasive. The examiner agrees that teaching reference Schroth (US 6,910,358 B2) does not teach “using a cooling passageway to 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, Line 20 recite “said dies”. However, only a single die has been previously recited. Therefore it is unclear how there are now multiple. For examination purposes, the examiner will interpret this limitation as “said die”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-14, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Swartzbeck et al (hereinafter ‘Swartzbeck’) (US 7,118,021) in view of Pfeiffer (US 4,046,500).
Regarding Claim 1, Swartzbeck discloses a rework press assembly (Fig 1) (10) for reworking a dimensionally non-conformant component (38) (Col 2, Lines 57-64), said rework press assembly (10) comprising: a frame (20); a die (12) coupled to said frame (20) and configured to contact a first portion (40) of the component (38); and a ram (34) coupled to said frame (20) opposite said die (12) with respect to an axis (vertical) of the 
While Swartzbeck discloses the die (12) and frame (20) are a low expansion material that resists furnace temperatures (Col 3, Lines 13-19) which facilitates controlling differential thermal expansion between the ram and the die/frame, 
However, in the same field of endeavor, Pfeiffer teaches of a press structure (Fig 2) having a heated plate (1) and uprights (2), wherein the uprights (2) comprise cooling passageways (8) that direct a flow of cooling fluid through the uprights (2) for the purpose of preventing the heated plate (1) from heating the uprights (2) to temperatures that can’t be tolerated (Col 5, Lines 23-30 and Claim 14 describe the adjustment of cooling fluid temperature in order to control and maintain a desired temperature of the uprights. Note, the examiner is interpreting temperatures that can’t be tolerated as temperatures that can cause undesired thermal expansion).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use Pfeiffer’s known technique of cooling channels within structure exposed to high temperatures, in order to improve the die and frame of Swartzbeck and prevent the die and frame from increasing to temperatures that can’t be tolerated or cause undesired thermal expansion (Pfeiffer: Col 5, Lines 23-30 and Claim 14) (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). By including cooling channels in the die and frame, the temperature of the die and frame can be kept low in relation to the ram and therefore further improve the control of differential thermal expansion between the ram and the frame/die.
Regarding Claim 2, Swartzbeck further discloses said ram (34) comprises a plurality of rams (Fig 2) (34) selectively positionable at a plurality of locations along a ram plane substantially perpendicular to the axis (vertical).
Regarding Claim 3, Swartzbeck further discloses said die (12) comprises a plurality of dies (12) (Fig 1) selectively positionable at a plurality of locations along a die plane substantially perpendicular to the axis (vertical).
Regarding Claim 4, Swartzbeck further discloses said die (12) comprises a forming surface (18) contoured complementary to a dimensionally correct profile of said first portion (40) of the component (38) (Col 3, Lines 35-39).
Regarding Claim 5, Swartzbeck further discloses said die (12) comprises a first material having a first thermal expansion coefficient (Col 3, Lines 13-15), said frame (20) comprises a second material having a second thermal expansion coefficient (Col 3, Lines 13-15), and said ram (34) comprises a third material having a third thermal expansion coefficient (Col 3, Lines 25-26), wherein the first thermal expansion coefficient and the second thermal expansion coefficient are the same (Col 3, Lines 13-15 describe this as a nickel base alloy), and wherein the third thermal expansion coefficient is different from the first and the second thermal expansion coefficients (Col 3, Lines 25-26 describe this as a high expansion material).
Regarding Claim 9
Regarding Claim 10, Swartzbeck discloses a component rework system comprising: a heat treating enclosure comprising an inner environment configured to receive thermal energy (Col 3, Lines 16-19 describe a vacuum furnace); a rework press assembly (10) for reworking a dimensionally non-conformant component (38), said rework press assembly (10) positioned within said inner environment (Col 4, Lines 17-21) and comprising: a frame (20); a die (12) coupled to said frame (20) and configured to contact a first portion (40) of the component (38); and a ram (34) coupled to said frame (20) opposite said die (12) with respect to an axis (vertical) of the rework press assembly (10), said ram (34) configured to contact a second portion (42) of the component (38), said ram (34) and said die (12) defining a component cavity therebetween, wherein said ram (34) has a first length, relative to the axis (vertical), in response to said rework press assembly (10) being at a first thermal condition, wherein said ram (34) has a second length, relative to the axis (vertical), in response to said rework press assembly (10) being at a second thermal condition, and wherein the second length is longer than the first length, and wherein the second thermal condition occurs at a second temperature that is higher than a first temperature of the first thermal condition. (Col 3, Lines 6-29 describe the ram being of a high expansion material and used to secure the component before going into a vacuum furnace, which is considered a first thermal condition. Once inside the furnace, the temperature is raised to achieve a second thermal condition and results in the expansion of the ram and the generation of loads on the component as described in Col 2, Lines 65-67), controlling a differential thermal expansion between said ram (34) and said frame (20) and said die (12) (Col 3, Lines 7-15 and Lines 25-29 and 
While Swartzbeck discloses the die (12) and frame (20) are a low expansion material that resists furnace temperatures (Col 3, Lines 13-19) which facilitates controlling differential thermal expansion between the ram and the die/frame, Swartzbeck does not disclose said frame and said die each comprise a cooling passageway and routing cooling fluid through each cooling passageway to facilitate controlling differential thermal expansion between said ram and said die/frame.
However, in the same field of endeavor, Pfeiffer teaches of a press structure (Fig 2) having a heated plate (1) and uprights (2), wherein the uprights (2) comprise cooling passageways (8) that direct a flow of cooling fluid through the uprights (2) for the purpose preventing the heated plate (1) from heating the uprights (2) to temperatures that can’t be tolerated (Col 5, Lines 23-30 and Claim 14 describe the adjustment of cooling fluid temperature in order to control and maintain a desired temperature of the uprights. Note, the examiner is interpreting temperatures that can’t be tolerated as temperatures that can cause undesired thermal expansion).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use Pfeiffer’s known technique of cooling channels within structure exposed to high temperatures, in order to improve the 
Regarding Claim 11, Swartzbeck further discloses said ram (34) comprises a plurality of rams (Fig 2) (34) positionable at a plurality of locations along a ram plane substantially perpendicular to the axis (vertical).
Regarding Claim 12, Swartzbeck further discloses said die (12) comprises a plurality of dies (12) (Fig 1) positionable at a plurality of locations along a die plane substantially perpendicular to the axis (vertical).
Regarding Claim 13, Swartzbeck further discloses said die (12) comprises a forming surface (18) contoured complementary to a dimensionally correct profile of said first portion (40) of the component (38) (Col 3, Lines 35-39).
Regarding Claim 14, Swartzbeck further discloses said die (12) comprises a first material having a first thermal expansion coefficient (Col 3, Lines 13-15), said frame (20) comprises a second material having a second thermal expansion coefficient (Col 3, Lines 13-15), and said ram (34) comprises a third material having a third thermal expansion coefficient (Col 3, Lines 25-26), wherein the first thermal expansion coefficient and the second thermal expansion coefficient are the same (Col 3, Lines 13-15 describe this as a 
Regarding Claim 18, Swartzbeck further discloses at least one mass (44) coupleable to said ram (34), said at least one mass (44) configured to cooperate with said rework press assembly (10) to apply a force to the component (38) for reworking the dimensionally non-conformant component (Col 3, Lines 25-29).
Regarding Claim 19, Swartzbeck discloses a method of reworking a component (38), said method comprising: positioning a component within a component cavity of a rework press assembly (10) (Col 3, Lines 25-29), wherein the rework press assembly (10) includes: a frame (20); a die (12) coupled to said frame (20) and configured to contact a first portion (40) of the component (38); and a ram (34) coupled to said frame (20) opposite said die (12) with respect to an axis (vertical) of the rework press assembly (10), said ram (34) configured to contact a second portion (42) of the component (38), said ram (34) and said die (12) defining a component cavity therebetween, wherein said ram (34) has a first length, relative to the axis (vertical), in response to said rework press assembly (10) being at a first thermal condition, wherein said ram (34) has a second length, relative to the axis (vertical), in response to said rework press assembly (10) being at a second thermal condition, and wherein the second length is longer than the first length and wherein the second thermal condition occurs at a second temperature that is higher than a first temperature of the first thermal condition (Col 3, Lines 6-29 describe the ram being of a high expansion material and used to secure the component 
While Swartzbeck discloses the die (12) and frame (20) are a low expansion material that resists furnace temperatures (Col 3, Lines 13-19) which facilitates controlling differential thermal expansion between the ram and the die/frame, Swartzbeck does not disclose said frame and said die each comprise a cooling passageway and routing cooling fluid through each cooling passageway to facilitate controlling differential thermal expansion between said ram and said die/frame.
However, in the same field of endeavor, Pfeiffer teaches of a press structure (Fig 2) having a heated plate (1) and uprights (2), wherein the uprights (2) comprise cooling 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use Pfeiffer’s known technique of cooling channels within structure exposed to high temperatures, in order to improve the die and frame of Swartzbeck and prevent the die and frame from increasing to temperatures that can’t be tolerated or cause undesired thermal expansion (Pfeiffer: Col 5, Lines 23-30 and Claim 14) (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). By including cooling channels in the die and frame, the temperature of the die and frame can be kept low in relation to the ram and therefore further improve the control of differential thermal expansion between the ram and the frame/die.
Regarding Claim 21, Swartzbeck further discloses said die (12) comprises a first material having a first thermal expansion coefficient (Col 3, Lines 13-15), said frame (20) comprises a second material having a second thermal expansion coefficient (Col 3, Lines 13-15), and said ram (34) comprises a third material having a third thermal expansion coefficient (Col 3, Lines 25-26), wherein the first thermal expansion coefficient and the second thermal expansion coefficient are the same (Col 3, Lines 13-15 describe this as a 
Regarding Claim 22, Swartzbeck further discloses positioning the component (38) within the component cavity of the rework press assembly (10) comprises positioning the first portion (40) of the component (38) against a forming surface (18) of the die (12) contoured complementary to a dimensionally correct profile of the first portion (40) of the component (38) (Col 3, Lines 35-39).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Swartzbeck in view of Pfeiffer, as applied to claim 5 above, and further in view of Chen et al (hereinafter “Chen”) (Diffusion Mechanisms of Fine Scale Gamma Prime in an Advanced Ni-Based Super Alloy).
Regarding Claim 6, Swartzbeck further discloses said first material (of die 12) and said second material (of frame 20) each comprise a nickel based alloy (Col 3, Lines 13-15).
Swartzbeck does not disclose the nickel based alloy is a nickel based super alloy having a gamma prime phase volume fraction of at least 50%.
However, in the same field of endeavor, Chen teaches nickel based super alloys, with a high volume fraction (close to 50%) gamma prime, have excellent fatigue performance, damage tolerance and good creep resistance in high operation temperatures (Intro, Lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the first material (of the die) 
Further, while the combination of Swartzbeck, Pfeiffer and Chen teaches a nickel based super alloy with a gamma prime phase volume fraction close to 50%, it has been held that where general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See MPEP 2144.05(I) – In re Aller).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Swartzbeck in view of Pfeiffer, as applied to claim 1 above, and further in view of Gu et al (hereinafter “Gu”) (Numerical Simulations of Heat Treatment Based on the Model with Expanded Solution Domain).
Regarding Claim 8, Swartzbeck further discloses a vacuum furnace surrounding said frame (20), said die (12) and said ram (34) (Col 4, Lines 17-21).
 	Swartzbeck does not disclose an insulation material substantially surrounding said frame, said die, and said ram and configured to inhibit heat transfer.
However, in the same field of endeavor, Gu teaches of a vacuum furnace comprising an insulation material surrounding a working zone for the purpose of containing heat within the vacuum furnace.
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the frame, die and ram of .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Swartzbeck in view of Pfeiffer, as applied to claim 14 above, and further in view of Chen.
Regarding Claim 15, Swartzbeck further discloses said first material (of die 12) and said second material (of frame 20) each comprise a nickel based alloy (Col 3, Lines 13-15).
Swartzbeck does not disclose the nickel based alloy is a nickel based super alloy having a gamma prime phase volume fraction of at least 50%.
However, in the same field of endeavor, Chen teaches nickel based super alloys, with a high volume fraction (close to 50%) gamma prime, have excellent fatigue performance, damage tolerance and good creep resistance in high operation temperatures (Intro, Lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the first material (of the die) and second material (of the frame) of Swartzbeck to be a nickel based super alloy, as taught by Chen in order to obtain excellent fatigue performance, damage tolerance and good creep resistance in high operation temperatures of the furnace (Chen: Intro, Lines 1-8).
Further, while the combination of Swartzbeck, Pfeiffer and Chen teaches a nickel based super alloy with a gamma prime phase volume fraction close to 50%, it has been held that where general conditions of a claim are disclosed in the prior art, it is not .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Swartzbeck in view of Pfeiffer, as applied to claim 10 above, and further in view of Gu.
Regarding Claim 17, Swartzbeck further discloses the vacuum furnace surrounding said frame (20), said die (12) and said ram (34) (Col 4, Lines 17-21).
 	Swartzbeck does not disclose an insulation material substantially surrounding said frame, said die, and said ram and configured to inhibit heat transfer.
However, in the same field of endeavor, Gu teaches of a vacuum furnace comprising an insulation material surrounding a working zone for the purpose of containing heat within the vacuum furnace.
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the frame, die and ram of Swartzbeck to be surrounded by insulation while inside the vacuum furnace, as taught by Gu, in order to prevent heat from escaping the vacuum furnace.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725